       UNITED STATES BANKRUPTCY COURT
       DISTRICT OF NEW JERSEY
       Caption in Compliance with D.N.J. LBR 9004-1(b)

       836250
       PHELAN HALLINAN DIAMOND & JONES, PC
       1617 JFK Boulevard, Suite 1400
       Philadelphia, PA 19103
       856-813-5500
       Attorneys for PHH MORTGAGE CORPORATION
       In Re:                                                                 Case No: 17-21500 - ABA

       Josette M. Garrett                                                     Hearing Date: 07/21/2020 @ 10:00 AM
       Readus D. Garrett
                                                                              Judge: Andrew B. Altenburg, Jr

                                                                              Chapter: 13


                                        CERTIFICATION OF PARTICIPANT
                                             REGARDING MOTION FOR RELIEF


             I HEREBY CERTIFY that with respect to the copy of the captioned Motion for Relief submitted to
      the Court, the following conditions have been met:

(a) The Affiant has acknowledged the genuineness of the original signature;

(b) The original document was executed in completed form prior to facsimile transmission;

(c)    The document or a copy with an original signature affixed to it will be obtained by the Participant within seven
      business days after the date the document or pleading with the facsimile signature was electronically filed with the
      Court; and

(d) In accordance with the Court’s Administrative Procedures for Filing, Signing, and Verifying Documents by Electronic
    Means (collectively, the “Administrative Procedures”), at paragraph II C.2, the document containing the original
    signature will be maintained in paper form by the Participant for a period not less than seven years from the date of
    closure of the case or proceeding in which the document is filed; and that upon required the original document must be
    provided to other parties or the Court for review.


                                                            /s/ Melanie Grimes
                                                            Melanie Grimes, Esq.
                                                            Phelan Hallinan Diamond & Jones, PC
                                                            1617 JFK Boulevard, Suite 1400
                                                            Philadelphia, PA 19103
                                                            Tel: 856-813-5500 Ext. 46245
                                                            Fax: 856-813-5501
                                                            Email: Melanie.Grimes@phelanhallinan.com
 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR 9004-1(b)

 836250
 Phelan Hallinan Diamond & Jones, PC
 1617 JFK Boulevard, Suite 1400
 Philadelphia, PA 19103
 856-813-5500
 Attorneys for PHH MORTGAGE CORPORATION
 In Re:                                                     Case No: 17-21500 - ABA

 Josette M. Garrett                                         Hearing Date: 07/21/2020 @ 10:00
 Readus D. Garrett                                          AM

                                                            Judge: Andrew B. Altenburg, Jr

                                                            Chapter: 13


                   STATEMENT AS TO WHY NO BRIEF IS NECESSARY


       In accordance with D.N.J. LBR 9013-1(a)(3), it is respectfully submitted that no brief is

necessary in the court’s consideration of this motion, as it does not involve complex issues of law.



Dated: May 11, 2020
                                             /s/ Melanie Grimes
                                             Melanie Grimes, Esq.
                                             Phelan Hallinan Diamond & Jones, PC
                                             1617 JFK Boulevard, Suite 1400
                                             Philadelphia, PA 19103
                                             Tel: 856-813-5500 Ext. 46245
                                             Fax: 856-813-5501
                                             Email: Melanie.Grimes@phelanhallinan.com
